
	

114 HR 4317 IH: PROS Act of 2016
U.S. House of Representatives
2016-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4317
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2016
			Mr. Hanna (for himself and Mr. Takai) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to establish a pilot program providing past performance ratings for
			 other small business subcontractors, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Promoting Reliable Subcontractors Act of 2016 or as the PROS Act of 2016. 2.Providing small business subcontractors ratings for past performance on a contractSection 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the following new paragraph:
			
				(17)Pilot program providing past performance ratings for other small business subcontractors
 (A)EstablishmentThe Administrator shall establish a pilot program for a small business concern performing as a first tier subcontractor for a covered contract (as defined in subparagraph 13(A)) to request a past performance rating in the system used by the Federal Government to monitor or record contractor past performance.
 (B)ApplicationA small business concern described in subparagraph (A) shall submit an application to the appropriate official for a past performance rating. Such application shall include written evidence of the past performance factors for which the small business concern seeks a rating and a suggested rating.
 (C)DeterminationThe appropriate official shall submit the application from the small business concern to the contracting officer (or a designee of such officer) for the covered contract and to the prime contractor for review. The contracting officer (or designee) and the prime contractor shall, not later than 30 days after receipt of the application, submit to the appropriate official a response regarding the application.
 (i)Agreement on ratingIf the contracting officer (or designee) and the prime contractor agree on a past performance rating, or if either the contracting officer (or designee) or the prime contractor fail to respond and the responding individual agrees with the rating of the applicant small business concern, the appropriate official shall enter the agreed-upon past performance rating in the system described in subparagraph (A).
 (ii)Disagreement on ratingIf the contracting officer (or designee) and the prime contractor fail to respond within 30 days or if they disagree about the rating, or if either the contracting officer (or designee) or the prime contractor fail to respond and the responding individual disagrees with the rating of the applicant small business concern, the contracting officer (or designee) or the prime contractor shall submit a notice contesting the application to appropriate official. The appropriate official shall follow the requirements of subparagraph (D).
 (D)Procedure for ratingNot later than 14 calendar days after receipt of a notice under subparagraph (C)(ii), the appropriate official shall submit such notice to the applicant small business concern. Such concern may submit comments, rebuttals, or additional information relating to the past performance of such concern not later 14 calendar days after receipt of such notice. The appropriate official shall enter the into the system described in subparagraph (A) a rating that is neither favorable nor unfavorable along with the initial application from the small business concern, the responses of the contracting officer (or designee) and the prime contractor, and any additional information provided by the small business concern.
 (E)Use of informationA small business subcontractor may use a past performance rating given under this paragraph to establish its past performance for a prime contract.
 (F)DurationThe pilot program established under this paragraph shall terminate 3 years after the date on which the first small business concern receives a past performance rating for performance as a first tier subcontractor.
 (G)ReportThe Comptroller General of the United States shall begin an assessment of the pilot program 1 year after the establishment of such program. Not later than 6 months after beginning such assessment, the Comptroller General shall submit a report to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, which shall include—
 (i)the number of small business concerns that have received past performance ratings under the pilot program;
 (ii)the number of applications in which the contracting officer (or designee) or the prime contractor contested the application of the small business concern;
 (iii)any suggestions or recommendations the Comptroller General or the small business concerns participating in the program have to address disputes between the small business concern, the contracting officer (or designee), and the prime contractor on past performance ratings; and
 (iv)any suggestions or recommendation the Comptroller General has to improve the operation of the pilot program.
 (H)Appropriate official definedIn this paragraph, the term appropriate official means a Commercial Market Representative or other individual designated by the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31 and 36..
		
